Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a process of oligomerization of ethylene to oligomers including a sequence of steps (1) oligomerization of ethylene, (2) a primary fractionation step, (3) an intermediate step, and (4) a secondary fraction step. The crux of the invention lies in the intermediate step in which at least the primary fraction is subjected, the one or more side compounds are least partially is converted to one or more secondary compounds and one or more secondary compounds are least partially separated in the secondary fractionation. The intermediate step is carried out in the presence of 20 to 200 wt.-ppm water moderator and using a strongly acidic ion exchange resin, so that not more than 0.8% of the alpha-olefin predominantly contained in the primary faction is reacted. With arrangement of steps in this sequence, the separation of so close boiling points is expected to be easier and cheaper. Further, as shown in examples, with the operation of the intermediate step as recited in the claim, applicants can show unexpected results due to the selection of appropriate amount of water as moderator. The closest prior art of record - Doll et al (2003/0009070) - discloses a process of isomerization of an olefinic feed which can be considered to be similar as to the intermediate step as recited in the claim. Doll discloses that the olefinic feed can be derived from an oligomerization product containing linear alpha olefins and vinylidene olefins which have so close boiling points (0012). Doll discloses distilling a sample of 1-hexene prepared by oligomerization of ethylene to yield a C6 cut containing 1-hexene and impurities of 2-ethyl-1-butene and about 20 papaws of water. This sample is then isomerized in the presence of various zeolite catalysts to convert 2-ethyl-1-butene (see examples and tables). However, Doll does not disclose that the content of water as a mediator affects remarkably to the performance of strongly acidic ion-exchange resin as shown by applicants in examples, specifically to the conversion of desired alpha-olefins to others undesired. 
          
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772